Citation Nr: 0948376	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  09-33 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in November 2009.  A 
transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board notes that although a VA Form 9 (substantive 
appeal) is not of record, an October 2009 VA Form 646 
(statement of accredited representative) noted that a Form 9 
was filed in September 2009, and noted that the issues on 
appeal were service connection for a head injury, service 
connection for a right foot injury, and service connection 
for glaucoma.  Further, when the Veteran was afforded a Board 
hearing in November 2009, the Veteran and his representative 
indicated that the issues on appeal included the three issues 
mentioned above.  As such, the Board finds that the issues on 
the title page represent the issues appealed.  (During the 
pendency of this appeal, the Veteran withdrew his claim for 
entitlement to special monthly compensation (SMC).)

The issue of service connection for a right foot disability 
is addressed in the REMAND that follows the decision below.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed head 
disability or any diagnosed residual of a head injury.

2.  The Veteran does not have glaucoma that is attributable 
to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a head disability or residual 
of head injury that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

2.  The Veteran does not have glaucoma that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2008, October 2008, and February 2009.  Specifically 
regarding VA's duty to notify, the notifications to the 
Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

Initially, the Board notes that the record contains a 
February 2009 Memorandum addressing a Formal Finding of 
Unavailability of service records, noting that the RO 
determined that the service treatment records (STRs) for 
Veteran's period of service were unavailable.  The RO noted 
that all efforts to obtain the needed information had been 
exhausted and further attempts to obtain the records would be 
futile.  In this regard, when records in government custody 
are lost or destroyed, VA has a heightened duty to consider 
the benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  In this case, the 
Veteran's STRs are either lost or destroyed.  As such, VA has 
a heightened duty to assist the Veteran in developing his 
claims.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the Veteran's claims for 
service connection for residuals of a head injury and service 
connection for glaucoma.  The RO obtained what existed of the 
Veteran's STRs, specifically his March 1946 discharge 
examination, and obtained VA and private medical records.  In 
terms of whether the Veteran should have been afforded a VA 
examination for his glaucoma or claimed head disability, the 
Board notes that VA is not required to provide a medical 
examination to a claimant as part of the duty to assist if 
the record does not already contain some indication that 
current disability is related to military event, injury, or 
disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
Wells v. Principi, 326 F.3d 1381 (2003) (Board under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the Veteran's disability or symptoms 
were service related).  In this case, as will be explained 
below, there is no evidence of record beyond the Veteran's 
uncorroborated assertions suggesting that his glaucoma began 
during service, and no medical opinions suggesting a 
connection between the Veteran's currently diagnosed glaucoma 
and his time spent on active duty.  Further, there is no 
evidence of a currently diagnosed head disability or residual 
of injury; therefore, a VA examination in this instance is 
not required.  As such, the Board finds that VA examinations 
as to these two issues were not required, and no duty to 
assist was unmet. 



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Head Injury

Here, there is no medical evidence of a currently diagnosed 
head disability.  Outpatient treatment records from the 
Little Rock VA medical center (VAMC) do not diagnose the 
Veteran with any disability related to his head, and in fact, 
the Veteran himself does not contend that he currently has a 
disability related to his head or face.  During his Board 
hearing, the Veteran testified that although he was in a 
scuffle in service, and a man punched him in the face busting 
his lip, he noted that his lip healed up well, and stated 
that he had no problems with it today.  

Although a record obtained from the Department of the Army, 
noted that the Veteran received treatment for a laceration 
which occurred while scuffling and playing in July 1944 at 
Camp Swift Texas, the fact remains that there is no evidence 
of a currently diagnosed head or face disability, and in any 
event, the location of the laceration was not specified in 
the report.  

Therefore, without evidence of a currently diagnosed head 
disability or residual of injury, the analysis ends and 
service connection cannot be awarded.

Glaucoma

The Veteran contends that he was having difficulty with his 
vision during service and shortly thereafter, and stated that 
he noticed trouble with his eyes before he got out of 
service.  He noted that soon after discharge he tried to work 
at a shoe factory cutting leather, but was unable to see 
properly to cut the leather, and had to quit.  The Veteran's 
wife testified that when they were married (right after the 
Veteran got out of service), she noticed that he was unable 
to write his name in a straight line because of his poor 
eyesight.  The Veteran has stated that he has experienced a 
loss of vision during, and ever since his time in the 
military.  See April 2009 Board hearing.

Here, the Veteran is currently diagnosed with primary open 
angle glaucoma, and age related macular degeneration.  
Although complete STRs are not of record, a March 1946 
separation examination report shows a diagnosis of simple 
myopia that existed prior to service, with uncorrected vision 
of 20/40 in both eyes, and corrected vision of 20/20 in the 
right eye, and 20/25 in the left eye.  This 1946 discharge 
examination did not provide a diagnosis of glaucoma or show 
evidence of the precursors of this disability.  The first 
diagnosis of glaucoma in the record is found in a progress 
noted dated in 1985.

Regarding continuity of symptomatology, although the Board 
accepts the Veteran's contentions that he has experienced 
difficulty with his eyesight during service and ever since 
his discharge; because he was diagnosed with myopia 
(nearsightedness which results in blurred images) at 
discharge in 1946, a complaint of difficulties with vision is 
not unexpected.  Again it was not until the 1980s, more than 
30 years after discharge, that the Veteran was diagnosed with 
glaucoma.  As such, even though the Board accepts that the 
Veteran experienced vision problems since service, the record 
does not demonstrate that his vision problems at that time 
were related to glaucoma; rather, his vision difficulties 
were found to be due to simple myopia, which was diagnosed in 
March 1946.

Lastly, there is no medical opinion of record discussing a 
relationship between the Veteran's currently diagnosed 
glaucoma and his time spent in the military; nor does the 
record contain a medical opinion suggesting a connection 
between the Veteran's in-service myopia, and his later 
diagnosed glaucoma.

As such, without evidence of a nexus between the Veteran's 
currently diagnosed glaucoma and his time spent in the 
military, including his in-service diagnosis of myopia; in 
addition to the fact that the March 1946 discharge 
examination did not show evidence of glaucoma or its 
precursors, and given the fact that the first diagnosis of 
glaucoma was not until the 1980s, decades after discharge, 
the Board finds that service connection for glaucoma is not 
warranted.  Although the representative has argued that what 
the Veteran had in service (myopia) could have actually been 
glaucoma and was misdiagnosed or misunderstood, no evidence 
supporting such an allegation has been presented.  

In conclusion, after considering all the evidence of record, 
the Board finds that service connection for a head disability 
as a result of injury and glaucoma is not warranted.  In 
deciding these issues the Board has considered the provisions 
of 38 U.S.C.A. § 5107 (benefit of the doubt).  Under the 
benefit-of-the-doubt standard, when a Veteran seeks benefits 
and the evidence is in relative equipoise regarding any issue 
material to the determination of a matter, the law dictates 
that the benefit of any doubt belongs to the Veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  The Board has considered the 
benefit-of-the-doubt doctrine, but finds that the record does 
not provide even an approximate balance of negative and 
positive evidence on the merits.  Therefore, on the basis of 
the above analysis, and after consideration of all of the 
evidence, the Board finds that a preponderance of the 
evidence is against these claims.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra, at 57-58.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for glaucoma is denied.


REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he injured his right foot in 
service during a 25-mile hike.  He alleges that he broke a 
bone in his right foot, but did not receive any treatment for 
his injury at that time.  He states that he now experiences 
pain in the exact same place where the bone was broken.  See 
April 2009 Board hearing.  The record contains a March 1946 
discharge examination noting a normal clinical evaluation for 
the Veteran's feet.  The Veteran is currently diagnosed with 
exostosis, (a formation of new bone on the surface of a 
bone), in addition to, foot pain, bilateral hammer toes, and 
gout, with the etiology for these disabilities noted to be 
unclear.  See February 2007 and October 2008 progress notes.

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's currently 
diagnosed exostosis "may be associated" with his period of 
active duty military service, the Board finds that a medical 
nexus opinion is required in order to fulfill the duty to 
assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.  
Specifically, a remand is required because there is no 
medical opinion of record discussing the relationship between 
the Veteran's currently diagnosed right foot disabilities, 
including exostosis, and hammer toes, and his time spent on 
active duty, including the Veteran's contentions that he 
injured his right foot in the military while on a 25-mile 
hike and has had problems with his foot since.  Therefore, 
the Board finds that a remand is required to obtain a medical 
nexus opinion to determine whether it is at least as likely 
as not that the Veteran's exostosis is traceable to his time 
spent on active duty, taking into consideration the Veteran's 
allegation of injuring his right foot, specifically, breaking 
a bone in his right foot while on active duty.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
podiatry examination conducted by an 
examiner with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current right 
foot disability is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that a current right foot disability is, 
even in part, attributable to military 
service, taking into account the Veteran's 
statement regarding breaking a right foot 
bone in the military while on a 25-mile 
hike.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  The AOJ should make sure 
that the examination report complies with 
this remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to military service.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


